DETAILED ACTION
                                                             Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration filed on 2/7/2022 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/28/2022 and 3/28/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).

Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,18,19,23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Milea et al (2017/0347878 A1) in view of Chen et al (2007/0171363 A1).
 Regarding claim 1, Milea et al discloses  (refer to figures 11 and 12) a pupillary response monitoring system (paragraph 0065)  comprising: (a) a light-blocking enclosure with an open end for receiving a first eye and a second eye of an individual (two chambers 1 and eyepiece 2 and casing 3 , paragraph 0204) (b) a light source (110,185), configured and operable for emitting visible light inside the enclosure and illuminating at least one eye of said first eye and/or second eye, according to a predetermined illumination schedule (paragraph 0061, 117,173,204-206); (c) an image capturing unit (061), configured and operable for receiving visible light reflected from the first eye and/or the second eye, while each eye being illuminated by said light source, and for capturing a plurality of images (paragraph 122), at a specific rate, of the first eye and/or the second eye; (d) a control unit (paragraph 122,161)  configured and operable for: controlling an operation and the illumination schedule of the light source; controlling an operation of the image capturing unit; and receiving from the image capturing unit first data indicative of the plurality of images (paragraph 161,122); (e) a processing unit configured and operable for: processing the first data to determine second data indicative of a size of a pupil of the first eye and/or a size of a pupil of the second eye in each of said plurality of images (paragraph 151,158); processing the second data to enable determining an ophthalmological condition indicative of intra ocular pressure (IOP) condition of the individual using the system; and generating an output signal indicative of said ophthalmological condition (paragraph 181-182,197,200) ;f) an output interface, configured for receiving the output signal from the processing unit and presenting the output to the individual (display interface 6, paragraph 205, figure 11)
Milea et al discloses all of the claimed limitations except image capturing unit configured and operable for receiving visible light reflected from the first eye and or the second eye.
Chen et al discloses image capturing unit configured and operable for receiving visible light reflected from the first eye and or the second eye (paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide image capturing unit in to the Milea et al a pupillary response monitoring system for the purpose controlling computer control system and light source adjust by the system as taught by Chen et al (paragraph 0006).
Regarding claim 3, Milea et al discloses wherein said control unit is configured and operable to control the image capturing unit to capture the plurality of images at the specific rate such that at least one image is captured for the illuminated at least one eye during 0.3 seconds of onset of the illumination schedule (paragraph 173). 
Regarding claim 18, combination of Milea et al in view of Chen et al discloses further comprising a mobile device, wherein said mobile device comprises said image capturing unit, said control unit and said output interface.  
Regarding claim 19, combination of Milea et al in view of Chen et al discloses wherein said mobile device further comprises said light source.  
Regarding claim 23, Milea et al discloses  (refer to figures 11 and 12) a  method for monitoring pupillary response, the method comprising illuminating at least one eye of first andillumination schedule, and capturing a plurality of images, at a specific rate, of said at least one  by detecting reflected light of said visible light, and processing said images to determine for each image a pupil parameter indicative of a size of a pupil of said at least one, and an ophthalmological condition indicative of intra ocular pressure (IOP) condition of the individual. 
 Milea et al discloses all of the claimed limitations except analyzing said pupil parameter in the plurality of images to thereby determine
Chen et al discloses analyzing said pupil parameter in the plurality of images to thereby determine (paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide image capturing unit in to the Milea et al analyzing pupil parameter in the plurality of images to thereby determine a pupillary response monitoring system for the purpose controlling computer control system and  light source  adjust by the system as taught by Chen et al (paragraph 0006).
 Regarding claim 24, combination of Milea et al in view of Chen et al discloses wherein illuminating at least one eye comprises illuminating first and second.
Claim(s) 34,35 and 37    are rejected under 35 U.S.C. 103 as being unpatentable over Milea et al (2017/0347878 A1) in view of Taylor (2008/0198330 A1).
Regarding claim 34, Milea et al discloses , a  non-transitory computer readable medium  including one or more sequences of instructions for monitoring pupillary response of an individual, wherein execution of the one or more sequences of instructions by one or more processors of a computing device comprising a camera (94,116-117,160-161 , paragraph 047) causes the computing device to perform a process comprising: - activating and controlling a light source to illuminate at least one eye of first and 
Milea et al discloses all of the claimed limitations not explicitly disclose acquiring a plurality of images of said at least one eye by camera.
Taylor discloses a plurality of images of said at least one eye by camera   (paragraph 14-15,18,25 and 37).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide teaching a plurality of images of said at least one eye by camera
 in to the Milea et al   pupillary response monitoring system for the purpose of determining pupil dimensions in respect of the eyes of a subject as taught by Taylor (paragraph 0001).


Regarding claim 35, combination of Milea et al in view of Taylor discloses wherein one or more sequences of instructions comprise: - controlling said light source to illuminate the first and second eyes simultaneously; - acquiring said plurality of images of the first and second eyes simultaneously; processing said quantitative data by extracting from the quantitative data at least one feature indicative of a variance of the first pupil size and the second pupil size (paragraph 0161).  
Regarding claim 37, combination of Milea et al in view of Taylor discloses wherein said one or more sequences of instructions comprise: - controlling said light source to illuminate one of the first and second eyes; - acquiring said plurality of images of the eye while being illuminated; - processing said quantitative data by extracting from the quantitative data at least one feature indicative of a variance of the pupil size, and performing a comparison of the at least one feature to a database; and - generating said output signal indicative of value of IOP in the eye (paragraph 0161).  
 Claim(s) 4, 7,10 are rejected under 35 U.S.C. 103 as being unpatentable over Milea et al (2017/0347878 A1) in view of Chen et al (2007/0171363 A1) further in view of Taylor (2008/0198330 A1).
Regarding claim 4, Milea et al  in view of Chen et al discloses  wherein  control unit  (paragraph 122) is configured and operable to control the operation of the light source (110,185 , paragraph 061) to define a required exposure and illuminate the first and second eyes simultaneously,  and  processing unit (158, paragraph 151) is configured and operable to process second data by extracting from variance of the size of the pupil at different time points is indicative of said ophthalmological condition
Milea et al  in view of Chen et al discloses  all of the claimed limitations except and to control the operation of the image capturing unit to determine and lock focus thereof and to capture the plurality of images of the first and second eyes simultaneously and  the second data at least one feature indicative of a variance of the size of the pupil of the first eye and the size of the pupil of the second eye.
Taylor discloses control the operation of the image capturing unit to determine and lock focus thereof and to capture the plurality of images of the first and second eyes simultaneously and the second data at least one feature indicative of a variance of the size of the pupil of the first eye and the size of the pupil of the second eye (paragraph 14-15,18,25 and 37).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide  teaching to control the operation of the image capturing unit to determine and lock focus thereof and to capture the plurality of images of the first and second eyes simultaneously and  the second data at least one feature indicative of a variance of the size of the pupil of the first eye and the size of the pupil of the second eye in to the Milea et al  in view of Chen et al   pupillary response monitoring system for the purpose of determining pupil dimensions in respect of the eyes of a subject as taught by  Taylor (paragraph 0001).
Regarding claim 7,  Milea et al  in view of Chen et al discloses   wherein  control unit (paragraph 122) is configured and operable to control the operation of the light source (110,185 , paragraph 061) to define a required exposure and illuminate one eye and to control the operation of the image capturing unit to determine and lock focus thereof and to capture the plurality of images of the eye, and processing unit (158, paragraph 151)  is configured and operable to process, and generating said output signal indicative of the ophthalmological condition.  
Taylor discloses control the operation of the image capturing unit to determine and lock focus thereof and to capture the plurality of images of the first and second eyes simultaneously and  the second data at least one feature indicative of a variance of the size of the pupil of the first eye and the size of the pupil of the second eye (paragraph 14-15,18,25 and 37).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide  teaching to control the operation of the image capturing unit to determine and lock focus thereof and to capture the plurality of images of the first and second eyes simultaneously and  the second data at least one feature indicative of a variance of the size of the pupil of the first eye and the size of the pupil of the second eye in to the Milea et al  in view of Chen et al   pupillary response monitoring system for the purpose of determining pupil dimensions in respect of the eyes of a subject as taught by  Taylor (paragraph 0001).
 Regarding claim 10, combination of Milea et al in view of Chen et al  further in view of Taylor discloses wherein said processing unit is configured and operable to generate said value of IOP by comparing said at least one feature indicative of a variance of the size of the pupil of the eye to a database.



 
Allowable Subject Matter
5.    Claim 5, 8 ,25, 27,28, and 38 - 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:  wherein  control unit is configured and operable to control said predetermined illumination schedule comprising: (i) a first illumination step comprising exposing the first and second eyes to darkness for a first time period; (ii) a second illumination step comprising illuminating the first and second eyes for a second time period and capturing images of the first and second eyes simultaneously; (iii) a third illumination step comprising exposing the first and second eyes to darkness for a third time period shorter than the first time period; (iv) a fourth illumination step comprising illuminating the first and second eyes for a fourth time period and capturing images of the first and second eyes simultaneously and  control unit is configured and operable to control said predetermined illumination schedule comprising: (i) a first illumination step comprising exposing the eye to darkness for a first time period; (ii) a second illumination step comprising illuminating the eye for a second time period and capturing images of the eye; (iii) a third illumination step comprising exposing the eye to darkness for a third time period shorter than the first time period; (iv) a fourth illumination step comprising illuminating the eye for a fourth time period and capturing images of the eye 
 and further comprising an infra-red source and an infra-red sensor, configured and operable to be activated at least during the third illumination step to respectively illuminate the eye with infra-red light and capture infra-red images of the eye, said processing unit being configured and operable to analyze said infra-red images to determine said ophthalmological condition being a value of intra ocular pressure (IOP) in said eye.  
Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/4/2022